As filed with the Securities and Exchange Commission onNovember 23, 2011 Registration No. 333-177079 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form S-1/A Amendment No. 2 Registration Statement under The Securities Act of 1933 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware 86-0708398 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2603 Challenger Tech Court, Suite 100 Orlando, Florida 32826 Telephone: (407) 382-4003 (Address, including zip code, and telephone number, including area code, of Registrant’s Principal Executive Offices) J. JAMES GAYNOR, PRESIDENT & CHIEF EXECUTIVE OFFICER LightPath Technologies, Inc. 2603 Challenger Tech Court, Suite 100, Orlando, Florida 32826 Telephone: (407) 382-4003 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES TO: JEFFREY E. DECKER, ESQ. Baker & Hostetler LLP 200 South Orange Avenue, Suite 2300 Orlando, Florida 32801 Telephone: (407) 649-4017 MICHAEL A. HEDGE, ESQ. K&L Gates LLP 1900 Main Street, Suite 600 Irvine, California 92614 Telephone: (949) 253-0900 Approximate Date of Commencement of Proposed Sale to the Public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee 4,500,000 units, each consisting of: (i) one share of Class A common stock, par value $0.01 per share, (ii) one Warrant A to purchase 0.25 shares of Class A common stock and (iii) one Warrant B to purchase 0.25 shares of Class A common stock Shares of Class A common stock included in the units Warrant As to purchase 0.25 shares of Class A common stock -
